Citation Nr: 1810529	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-20 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of left leg injury, to include numbness and a scarring.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2002 to August 2002 and from June 2009 to September 2010, with additional reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned at a November 2016 videoconference hearing.  A transcript of that hearing is of record.


REMAND

The Board finds that additional development is required for the claim of service connection for residuals of a left leg injury, including numbness and scarring.  While the Board regrets further delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

The Veteran contends that he began experiencing intermittent numbness of the left leg in 2007 as a result of an injury sustained during an accident in service.  Specifically, at the November 2016 hearing, the Veteran testified that during deployment, a Humvee rolled over his left leg, and that his left leg was pinned under the vehicle for approximately 30 minutes.  The Veteran reported that at that time, he could not feel his left leg.  The Veteran reported the injury and hospitalization for the injury in service medical records after deployment.  At the hearing, the Veteran also testified that he had a "dent," or scar on his calf from the injury.  

At a September 2011 VA examination, the Veteran reported the entire left leg intermittently became numb multiple times a week, lasting from 30 minutes to a few hours.  The Veteran reported that his leg function was fine, and that he was still able to do whatever he wanted while the leg was numb.  The examiner noted a linear, horizontal depression on the left calf, which the Veteran reported was from the Humvee injury.  The Veteran felt that the dent was a scar.  The examiner diagnosed left leg soft tissue injury, remote, with stated intermittent residuals of numbness, not found on examination.  The examiner noted that no records regarding the injury were available for review.  The examiner did not provide an opinion regarding the relationship between any identified residuals of the injury and service.  The Board finds the VA examination inadequate as all medical evidence of record was not reviewed and no opinion was provided by the examiner.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA obtains an examination or opinion, the examination or opinion must be adequate.  Therefore, the Board must remand the claim to obtain a VA examination that adequately considers the Veteran's contentions and provides an adequate opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA and private medical records not yet associated with the appellate record, and associate them with the record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any claimed residuals of the in-service Humvee accident, including leg numbness and scarring.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any identified disabilities, to include residuals of leg numbness and calf scarring, are residuals of an in-service Humvee accident, or were otherwise incurred as a result of active service.  A complete rationale must be provided for all opinions and conclusions.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

